DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Applicant's arguments filed 5/13/2021 have been fully considered.
	Claims 1-9, 11-14, 16-19, 21-38, 40-43, 45-48, 50-55, 57, 59-60, 62-64, 66-70, 72-77, 80, 82-88, and 104 have been cancelled.  Claims 107-109 have been newly added.
	Claims 10, 15, 20, 89-90, 94-102, and 105-106 were indicated as being allowable in the previous Office action.

The rejection of claim 103 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  Applicant has now pointed to paragraph [0296] of the specification which discloses that the IL-6 antibody portion of the IL-6 Ab VEGF Trap protein construct can have a cysteine at position 347 or 443 (EU) numbering.  Claim 10, parts (i) and (ii) each require a heavy chain.  This would include a constant domain having the recited positions.  Claim 10, part (iii), requires an Fc domain that optionally includes Q347C or L443C.  Claim 103 is interpreted as requiring each of claim 10, parts (i), (ii), and (iii) to have a heavy chain constant domain having cysteine at position 347 or 443 (EU numbering).  With respect to claim 10, part (i), claim 103 would exclude SEQ ID NOS: 19-26 and SEQ ID NO: 27 where position 347 (EU numbering) has a cysteine.  SEQ ID NOS: 19-26 do not have cysteines at positions 347 and/or 443 (EU numbering) and SEQ ID NO: 27 does not have a cysteine at position 347 (EU numbering).  SEQ ID NO: 27 has a cysteine at position 443 (numbering) and would be an embodiment of claim 103.  Claim 10, part (i), does not encompass making mutations to recited sequences.

Election/Restrictions
Claims 39 and 44 remain withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking
claim. Election was made without traverse in the reply filed on 4/10/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61 and 108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 61 has been amended and now requires at least one point mutation that reduces cleavage of the VEGF trap during production of the dual inhibitor, wherein the at least one point mutation is in the VEGFR1 domain 2 and reduces cleavage in the VEGFR1 domain 2 during production of the dual inhibitor.  
Basis for claim 61 was stated to be in paragraphs [0432, 0440, and 0458], Examples 13-14, and Figure 25.  This is not agreed with.
Original claim 61 recited “includes at least one point mutation within a VEGFR sequence to reduce cleavage of the VEGFR protein.”  Original claim 61 did not specifically point to mutation in VEGFR1 domain 2 and reducing cleavage in the VEGFR1 domain 2.
Figure 25 discloses the sequences for SEQ ID NO: 85-88.  These are VEGFR-Fc sequences.  See paragraph [0440].  No general disclosure of “at least one point mutation that reduces cleavage of the VEGF trap during production of the dual inhibitor, wherein the at least one point mutation is in the VEGFR1 domain 2 and reduces cleavage in the VEGFR1 domain 2 during production of the dual inhibitor” is disclosed.  
Paragraph [0432] discloses mutating positions 94 and/or 95 of a VEGFR sequence T94I and H95I are disclosed.  No general disclosure of “at least one point mutation that reduces cleavage of the VEGF trap during production of the dual inhibitor, wherein the at least one point mutation is in the VEGFR1 domain 2 and reduces cleavage in the VEGFR1 domain 2 during production of the dual inhibitor” is disclosed.  
Paragraph [0627] in Example 13 references Figures 13A-13G.  Figure 13B shows variants K89Q/R/S; T90S/L, N91R/S/H, L93Y, T94I/L; H95Y/L/I/F; and R96Q.  However, only T94I and/or H95I clearly reduced cleavage in the VEGF trap.  See Figure 13G.  These mutations are reflected in SEQ ID NOS: 15, 16, and 17 of claim 65 and in SEQ ID NOS: 86-88 of claim 71.  Cleavage of  other constructs appears to be the same as or greater than the cleavage for the unmutated (wild-type) version of lane #3.  See Figures 13A-13B.
Example 14 references Figures 14A-14F.  The only point mutations disclosed are T94I, H95I, and both T94I/H95I.
Note that the portions of the specification pointed to by applicant concern human VEGFR1.  However, claims 61 and 108 are not limited to human VEGFR1 sequences.  The claims include VEGFR1 from any species such as mouse, rat, and horse.  See paragraph [0136] of the substitute specification filed 12/13/2021 referencing Perlroth et al. (U.S. Patent Application Publication 2015/0376271).  Figure 2, SEQ ID NO: 34, and paragraphs [0271-0218] of Perlroth et al. document the variety of VEGFR1 sequences embraced by the instant claims.  In the absence of a reference sequence in instant claim 108, the identity of amino acid positions 94 and 95 is ambiguous.  Note that claim 108 is not limited to point mutations in SEQ ID NO: 114 only VEGFR1 sequences numbered according to SEQ ID NO: 114.  It is unclear what this means for sequences from other species with sequence variation.  The subject matter of claim 108 is not disclosed.
Claims 61 and 108 do not recite any particular sequence for the VEGFR1 domain 2 present in the VEGF trap.  The specification discloses mutating positions 94 and/or 95 to isoleucine in the VEGF trap of SEQ ID NO: 114 provides the recited function.  This disclosure is not commensurate in scope to the claims.  The genus of VEGF traps having at least one point mutation that reduces cleavage of the VEGF trap during production of the dual inhibitor, wherein the at least one point mutation is in the VEGFR1 domain 2 and reduces cleavage in the VEGFR1 domain 2 during production of the dual inhibitor is not adequately described.  No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.  Even if applicant established that mutations disclosed in Figure 13B in addition to the T94I and H95I point mutations reduced cleavage, this would reflect substitutions at only four other amino acid positions (amino acids 89, 90, 91, and 96) of human VEGFR1 domain 2. Again, these would not be a sufficient number of representative examples as the human VEGFR1 domain 2 sequence is approximately 100 amino acids in size and the claims encompass point mutations at any amino acid position.
Claims 61 and 108 constitute new matter and are directed to VEGFR-Anti-IL-6 dual inhibitors that are not adequately described.

Applicant’s arguments are not persuasive.  There is no basis for the claims for the reasons set forth above.  The arguments do not address the sequence variability encompassed by the claims and the lack of representative examples commensurate in scope to the claims.

Claims 81, 93, and 109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 81 has been amended and is now directed to a conjugate comprising a protein construct comprising: a first polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 170, wherein the amino acid sequence of the first polypeptide comprises one of SEQ ID NOS: 14-17; and a second polypeptide comprising an amino acid sequence at least 90% identical to SEQ ID NO: 169, wherein the first and second polypeptides are separate chains, wherein the first and second polypeptides are produced by culturing a cell line comprising one or more nucleic acids encoding the first and second polypeptides under conditions wherein the first and second polypeptides are produced and recovered; and a polymer covalently attached to the first polypeptide. 
Applicant points to basis in paragraph [0288, 0300, 0328, 0348, and 0415] and Figures 19 and 27.  This is not persuasive.
Original claim 81 had significantly different limitations than those of the present claim.
Figure 27 discloses SEQ ID NOS: 169 and 170.  The gray portion of SEQ ID NO: 170 appears to correspond to SEQ ID NO: 14.  Figure 19 discloses SEQ ID NOS: 14-17.  SEQ ID NO: 170 corresponds to the IL-6 antibody heavy chain fused to the VEGFR trap via a linker. SEQ ID NO: 169 corresponds to the IL-6 antibody light chain.
Paragraph [0415] discloses that the structure of the anti-IL-6-VEGF trap (or conjugate thereof) can have at least 90% identity to SEQ ID NO: 169 and at least 90% identity to SEQ ID NO: 170.  In some embodiments, the trap sequence (shown in Figure 19 or in gray in Figure 27) can retain 99% or greater percent identity (i.e. 100%), while the remainder of the sequence is are allowed to vary such that the full sequence is at least 90 % identity to the original sequence (i.e. SEQ ID NO: 170).
Paragraph [0415] does not disclose the process limitations recited in claim 81, particularly the limitation of  a polymer covalently attached to any part of the first polypeptide.  Paragraphs [0300 and 0348] disclose recombinant production of anti-IL-6-VEGF traps. Paragraphs [0288 and 0328] disclose conjugation of a polymer to the Fc portion of the IL-6 Ab VEGF Trap (i.e. the Fc portion of SEQ ID NO: 170).  See also claim 90.
There is no basis for attaching a polymer covalently to any part of the first polypeptide, in particular to the VEGF trap of SEQ ID NOS: 14-17 or the VH domain.
With respect to claim 109, this claim recites “wherein the protein construct is produced and recovered as an antibody fused to a VEGF trap.”  The antibody fused to a VEGF trap is implicit in the structural features of claim 81.  Claim 81 also requires that “the protein construct is produced and recovered.”   If applicant intended some additional meaning it is not apparent and basis should be pointed to. 
Claims 81, 93, and 109 constitute new matter.

Claims 81 and 109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for protein constructs that bind IL-6 and VEGF, does not reasonably provide enablement for all conjugates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 81 and 109 are directed to conjugates.  They are not required to have any binding activity.  The specification does not disclose how to use the conjugates of claim 81 that do not bind both IL-6 and VEGF.  Note that the claim does not require that the conjugate have any activity, particularly IL-6 and VEGF binding activity. Note that the claim does not require retention of any of the CDR sequences for the heavy and light chains responsible for IL-6 binding.  (See by comparison claim 93.) The 90% sequence identity permits a large amount of variation within the protein, including the CDR sequences responsible for binding.  It includes modifying CDR amino acids disclosed as being critical for IL-6 binding.  See Example 1.  The scope of the claims is not enabled.
Applicant’s arguments are not persuasive.  The claims do not require binding to IL-6 and VEGF and the specification does not disclose how to use those conjugates that do not bind both IL-6 and VEGF.  Applicant is advised to add this positive recitation to independent claim 81.  Applicant’s response does not speak to how to use the numerous conjugates within the scope of the claims that do not bind.

Claims 49 and 107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing angiogenesis and inflammation associated with neovascular retinal disease, does not reasonably provide enablement for prevention as recited in these claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 49 is directed to a method for the treatment or prophylaxis of a neovascular retinal  disease in a patient in need thereof, said method comprising: identifying a patient in need of treating a neovascular retinal disease; and administering to the patient the protein construct according to claim 10 to prevent or reduce angiogenesis and/or inflammation associated with the neovascular retinal disease.
Claim 107 is directed to a method for the treatment or prophylaxis of a neovascular retinal disease in a patient in need thereof, said method comprising: identifying a patient in need of treating a neovascular retinal disease; and administering to the patient the conjugate according to claim 20 to prevent or reduce angiogenesis and/or inflammation associated with the neovascular retinal disease.
The specification does not administer any protein construct encompassed by claim 10 or any conjugate encompassed by claim 20 to any patient for any reason. 
 There is no evidence of record that administration of the protein constructs of claim 10 or conjugates of claim 20 would prevent any neovascular retinal disease (prophylaxis of a neovascular retinal disease as recited in the preamble of claims 49 and 107) or prevent angiogenesis or prevent inflammation (as recited in the body of claims 49 and 107).  There is no evidence or reason to believe that prevention would occur. To prevent means to completely stop a condition from occurring.  “Preventing” is not a relative term, it is total. A very high degree of evidence is required, which is accepted in the art, that an absolute protection from the pathology exists over an extended period of time.  In particular, there is no evidence of record or reason to believe that administration of the claimed protein constructs or conjugates would prevent neovascular retinal diseases such as retinopathy of prematurity, proliferative diabetic retinopathy, and/or macular degeneration.
The scope of the claims is not enabled.
Applicant’s arguments are not persuasive.  None of the specification sections pointed to by applicant demonstrate prevention in any experimental system where the results could be extrapolated to the in vivo method of prophylaxis or prevention recited in the claims.  There is nothing of record to demonstrate that those of ordinary skill in the art at the time of the invention would have believed that prophylaxis or prevention would occur.  Applicant’s arguments do not address prevention or prophylaxis.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49 and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 49 and 107 are confusing in reciting prophylaxis (i.e.) of a neovascular retinal disease in a patient in need thereof (in the preamble) while requiring identification of a patient in need of treating (i.e. already having) a neovascular retinal disease.  A disease already present in a patient cannot be prevented.  The preamble and body of the claims are inconsistent and confusing.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 109 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 109 depends upon claim 81.  Claim 109 recites “wherein the protein construct is produced and recovered as an antibody fused to a VEGF trap.”  The antibody fused to a VEGF trap is implicit in the structural features of claim 81.  Claim 81 also requires that “the protein construct is produced and recovered.”  Claim 109 fails to further limit the subject matter of claim 81.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 56 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Perlroth et al. (U.S. Patent Application Publication 2015/0376271) in view of   Qu et al. (WO 2015/109898), Roschke et al. (U.S. Patent Application Publication 20140065142), Gay et al. (U.S. Patent Application Publication 20130195806), and Trikha et al. (U.S. Patent Application Publication 20050100550).
Perlroth et al. (U.S. Patent Application Publication 2015/0376271) discloses a dual VEGF/PDGF antagonist comprising a VEGF antagonist linked to a PDGF antagonist.  The VEGF antagonist is an antibody to a VEGF or VEGFR or is a VEGFR extracellular trap segment (i.e., a segment from the extracellular region of one or more VEGFR receptors that inhibits binding of at least one VEGFR to at least one VEGF).  The PDGF antagonist is an antibody to a 
PDGF or PDGFR or is a PDGFR extracellular trap segment (i.e., segment from the extracellular region of one or more PDGFRs, which inhibits binding of at least one PDGFR and at least one PDGF).  In particular the VEGF trap can be the sequence for domain 2 (D2) of VEGF-1 and domain 3 (D3) of VEGFR-2.  See at least paragraph [0225].  This would correspond to instant SEQ ID NO: 114.  The constructs can have the components linked in either order and can include Fc domains.  Linker sequences can be used.  See at least paragraphs [0232-0235].  Perlroth et al. does not disclose IL-6 antibodies.
Qu et al. (WO 2015/109898) is in the Chinese language and a machine translation will be referenced.  Qu et al. (WO 2015/109898) discloses a PDGF antibody/VEGF trap fusion protein.  The VEGF trap is a VEGF binding peptide, in particular the extracellular domain of VEGFR.  The PDGF antibody and VEGF trap components can be fused in either order.  SEQ ID NO: 1 is disclosed for the VEGF trap corresponding to the extracellular domain of VEGFR.  See at least paragraphs [0015-0024].  Pharmaceutical compositions are disclosed.  Treatment of macular degeneration is disclosed.  See at least paragraphs [0013, 0084-0091].  See also claims.  Qu et al. does not disclose IL-6 antibodies.
Roschke et al. (U.S. Patent Application Publication 20140065142) discloses an antibody and MRD (modular recognition domain) construct where the MRD can be a VEGF-trap (an amino acid sequence that binds VEGF) and the antibody can be directed against IL-6.  See at least paragraphs [0056, 0115, 0135, 0159, 0249-0250].  An MRD can be any target binding peptide.  The MRD target can be a cell surface receptor.  The MRD can be linked to the antibody through a linker.  See at least paragraph [0052].  In particular, the IL-6 antibodies siltuximab IL6 (e.g., CNTO328, Centocor), CNTO-136 IL6 (Centocor), CDP-6038 IL6 (UCB), and AMGN-220 IL6 (Amgen) are disclosed.  See at least paragraph [0316].  The MRDs of the MRD containing antibodies can be operably attached to the antibodies at any location on the antibody (e.g., the amino terminus of the heavy chain or light chain or the carboxyl terminus of the heavy chain or light chain), can be linked at the same or different termini, and are optionally operably linked to one another or to the antibody by a linker.  See at least paragraph [0041].  The antibody-MRD fusions can have the Fc portion of the MRD-containing antibody mutated to increase effector function using techniques known in the art.  The antibody-MRD fusions can be pegylated (i.e. conjugated to a polymer).  See at least paragraph [0237-0238].  Methods of treating macular degeneration by administering a therapeutically effective amount of a VEGFA binding MRD-containing antibody to a patient are disclosed. See at least paragraph [0639].  More complex structures are also contemplated.  See at least Figures 1A-C and Figures 2A-D.
Gay et al. (U.S. Patent Application Publication 20130195806) discloses using anti-IL-6 antibodies and VEGF traps such as Aflibercept or fragments/domains of VEGFR as angiogenesis inhibitors to treat proliferative (neovascular) eye diseases such as macular degeneration.  See at least abstract and paragraph [0027].
Trikha et al. (U.S. Patent Application Publication 20050100550) discloses using IL-6 antagonist antibodies to treat macular degeneration.  See at least claims.
	It would have been obvious to substitute an IL-6 antibody for a PDGF antibody in the constructs of Perlroth et al. in order to produce another pharmaceutical useful in treating macular degeneration.  Trikha et al. discloses IL-6 antibodies can be used to treat macular degeneration.  Gay et al. discloses that anti-IL-6 antibodies and VEGF traps can be used together to treat macular degeneration.  Roschke et al. discloses the combination of IL-6 and VEGF traps in constructs comparable to Perlroth et al.  Qu et al. discloses SEQ ID NO: 1 which corresponds to the particular VEGF trap sequence of instant SEQ ID NO: 114, having VEGFR1 domain 2 and VEGFR2 domain 3.  Perlroth et al. teaches conjugation to polymers of the structure and size recited in the instant claims.
	The combination of the prior art fairly suggests the claimed fusion protein of claims 56 and 79.  Constructs containing VEGF traps would have been expected to alter HUVEC proliferation as evidenced by at least for example Daly et al. (U.S. Patent Application Publication 20060058234) at Example 2.  See instant claim 79.  Note that instant claim 79 is directed to a product and not a method.  Absent evidence to the contrary, the intended use of “alters HUVEC proliferation” would be a characteristic of the product suggested by the prior art.  Any evidence or argument to the contrary will be considered an admission that the claims are not enabled for their scope.
	Applicant’s arguments are not persuasive.  The prior art fairly suggests combining a VEGF trap and IL-6 antibodies.  Applicant’s arguments with respect to Roschke et al. are not persuasive.  Paragraph [0115] discloses that the antibody can be any suitable antigen-binding immunoglobulin and the MRD can be any suitable target-binding peptide.  Paragraph [0135] indicates that a modular recognition domain (MRD) is a molecule such as a protein that can specifically bind a target molecule.  No particular size is required.  The disclosure of Roschke et al. is broader than the MRD embodiments disclosed in paragraph [0161].  This paragraph is not a limiting definition as it discloses “MRDs of the present invention will generally contain…”  That is, these are examples but the disclosure is not limited to these examples particularly in view of the other portions of the specification pointed to that are more general or broader with respect to the structure of an MRD.  
It is maintained that it would have been obvious to substitute an IL-6 antibody for a PDGF antibody in the constructs of Perlroth et al. in order to produce another pharmaceutical useful in treating macular degeneration.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa